
	
		I
		111th CONGRESS
		1st Session
		H. R. 2440
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. McCarthy of
			 California (for himself, Mr.
			 Fleming, and Mr. Posey)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XI of the Social Security Act to provide
		  that annual Social Security account statements indicate, in estimating the
		  level of projected benefits of eligible individuals, the effect on such
		  benefits levels of benefit reductions which may be necessary, in the absence of
		  future legislative remedies, by reason of anticipated insolvency of the Social
		  Security Trust Funds.
	
	
		1.Short titleThis Act may be cited as the
			 More Transparent and Honest
			 Communications with American Workers Reform Act of
			 2009.
		2.Notice of effect
			 on projected benefit levels of anticipated insolvency of the Social Security
			 Trust Funds
			(a)In
			 generalSection 1143(a) of the Social Security Act (42 U.S.C.
			 1320b–13(a)) is amended by adding at the end the following new
			 paragraph:
				
					(4)In making estimates of potential old-age
				insurance benefits pursuant to paragraph (2)(D), the Commissioner shall—
						(A)estimate projected benefits for each
				eligible individual, assuming the current earnings rate and assuming, in the
				alternative, retirement at age 62, at the applicable normal retirement age, and
				at age 70,
						(B)in any case in which the projections
				in the latest report of the Board of Trustees under section 201(c) regarding
				future levels of receipts and disbursements of the Trust Funds indicate, using
				intermediate assumptions, that the balance in the Trust Funds may become by any
				specified future date insufficient to pay benefits in full when due, indicate
				the percentage reduction in the level of benefit payments that could result,
				without intervening enactment of remedies by the Congress, from such an
				insufficient balance in the Trust Funds, and
						(C)set forth a separate schedule of such
				estimated projected benefits of such eligible individual which reflects any
				such percentage reduction in the case of each retirement alternative described
				in subparagraph (A) which would occur after the future date referred to in
				subparagraph
				(B).
						.
			(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to Social Security account statements issued after December 31, 2009.
			
